Case: 15-10967   Date Filed: 11/23/2015   Page: 1 of 3


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                           Nos. 14-13542 & 14-13657
                          ________________________

                   D.C. Docket No. 8:13-cv-01116-SCB-TGW



WESTERN HERITAGE INSURANCE COMPANY,

                                                               Plaintiff - Counter
                                                             Defendant - Appellee
                                                                 Cross Appellant,

versus

DENNIS MARK MONTANA,
a Guardian of Paul N. Blevins, as Assignee of Suncoast Preferred
Investment Corp.,
REBEKAH J. PATTERSON, as Guardian of minor children,
D.B., D.B., F.B., as Assignee of Suncoast Preferred Investment Corp.,

                                                            Defendants - Counter
                                                             Claimants – Counter
                                                          Defendants - Appellants
                                                                Cross-Appellees.

                          ________________________

                           Nos. 15-10967 & 15-11166
                          ________________________

                  D.C. Docket No. 8:13-cv-01116-SCB-TGW
                Case: 15-10967    Date Filed: 11/23/2015   Page: 2 of 3


WESTERN HERITAGE INSURANCE COMPANY,
an Arizona corporation,

                                                                  Plaintiff - Counter
                                                               Defendant - Appellant
                                                                    Cross-Appellee,

versus

DENNIS MARK MONTANA,
as Guardian of Paul N. Blevins, as Assignee of Suncoast Preferred
Investment Corp., a Florida citizen,
REBEKAH J. PATTERSON, as Guardian of minor children,
D.B., D.B., F.B., as Assignee of Suncoast Preferred Investment Corp.,
a Florida citizen,

                                                               Defendants - Counter
                                                                Claimants – Counter
                                                              Defendants - Appellees
                                                                   Cross-Appellants.


                            _______________________

                    Appeals from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                 (November 23, 2015)

Before ROSENBAUM, JULIE CARNES, and DUBINA, Circuit Judges.

PER CURIAM:

         We have before us the related appeals and cross-appeals in an insurance-

coverage dispute between the Western Heritage Insurance Company (“Western

Heritage”) and the guardians of Paul Blevins and Blevins’s children (“Blevins”).

We have carefully reviewed the record and the parties’ briefs, and we have had the
                                          2
               Case: 15-10967      Date Filed: 11/23/2015    Page: 3 of 3


benefit of oral argument. We now affirm the district court’s orders in all respects

for the reasons articulated by the district court in its orders.

      AFFIRMED.




                                            3